DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-30 are pending.

Response to Amendments/Response to Arguments
2.  The prior 35 USC 112 rejection of the claims is withdrawn in view of the amendments to the claims.  Applicant’s arguments regarding the prior 35 USC 103 rejection were fully considered.  Applicant argues the claims as amended.  The prior 35 USC 103 rejection is withdrawn.  The new grounds of rejection set forth below are necessitated by amendment.

Claim Rejections - 35 USC § 103
3.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2018/0113912), hereinafter “Jung,” in view of Vasters (US 2013/0067024), hereinafter “Vasters,” and further in view of Makkar et al. (US 8,484,259), hereinafter “Makkar.”
As to claim 1, Jung teaches: receiving, by a database connector, using one or more processors of a machine, a query against a database (e.g., fig. 3; processor must be present to function in a computing environment).
Jung does not expressly teach the query received from a computing cluster comprising a plurality of nodes.
However, Jung teaches or suggests a distributed system (e.g., [0059-0060] et seq., fig. 1) which suggests a computing cluster comprising a plurality of nodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jung to implement the claimed subject matter.  The motivation would have been to accommodate any networked or distributed usage scenario.  
Jung as applied above would further teach or suggest generating serialized files from result files generated by the database (e.g., [0054] et seq., [0063], [0010]).
Jung does not expressly teach the serialized files generated by converting data objects of the result files to data.
However, Jung teaches that data bytes (e.g., serialized files, [0048] et seq.) contains metadata regarding the data (e.g., [0092]).  Thus suggests that original database data was converted from objects of result files to serialized data, as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jung to implement the claimed subject matter.  The motivation would have been to correctly implement data serialization for proper and efficient operation in processing data.   
Jung as applied above does not expressly teach data streams.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jung to implement the claimed subject matter.  The motivation would have been to accommodate any usage or implementation preference on the format/type of data to communicate over a network for proper/efficient data exchange and communication.
The combination as applied above would further teach or suggest storing the serialized files in a results data store (e.g., Jung as applied above, fig. 2, 3);
The combination as applied above does not expressly teach that is external to the plurality of nodes.
However, Jung teaches or suggests the result is stored into slave servers (e.g., [0048] et seq., [0054] et seq., [0063] et seq.).  Furthermore, Makkar teaches or suggests server(s) communicating with external disks(s). (e.g., fig. 1; col. 4, l. 6 et seq.).  As combined, the slave servers would correspond to the storage servers which would connect to external storage, and thus, the data store (storage) would be external to the plurality of nodes, as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jung and Vasters to implement the claimed subject matter.  The motivation would have been to accommodate any usage or implementation preference or use case regarding the arrangement and/or setup of the networked systems to be used for querying, processing, and storing data.

Jung, Vasters, and Makkar as applied above do not expressly teach the plurality of metadata items comprising access data for access by the plurality of nodes to the serialized files in the results data store.
However, Vasters as applied above further teaches or suggests metadata items comprising access data for access to resources (e.g., [0040]).  As combined, the resources would correspond to the claimed serialized files in the results data store (e.g., Jung as applied above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jung, Vasters, and Makkar to implement the claimed subject matter.  The motivation would have been to facilitate security for gaining access to desired data.
The combination as applied above would further teach or suggest receiving, by the database connector, from the plurality of nodes, the serialized files stored in the result data store, each of the requests generated using one or more of the plurality of metadata items (e.g., Jung, [0093] et seq., Vasters as applied above).
The combination as applied above does not expressly teach requests.
However, connecting to the master server to receive data suggests a request (e.g., Jung, [0093] et seq.).  Vasters as applied above teach or suggest requests (e.g., [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jung, Vasters, and Makkar to implement the 
The combination as applied above would further teach or suggest transmitting, by the database connector, the serialized files to the plurality of nodes of the computing cluster (e.g., [0091] et seq., [0061] et seq.).
As to claim 2, the combination as applied above would further teach or suggest wherein the plurality of nodes restore the result files generated by the database by converting the data streams of the received serialized files into the data objects of the result files (e.g., Jung as applied above, [0061, 0071, 0094] et seq.).
As to claim 3, the combination as applied above would further teach or suggest wherein each of the plurality of metadata items comprises network address data (e.g., Vasters as applied above) of one of the serialized files in the results data store (e.g., Jung as applied above, [0092]).
As to claim 4, the combination as applied above would further teach or suggest wherein one of the plurality of nodes distributes the plurality of metadata items to other nodes of the plurality of nodes, and the other nodes generate requests for serialized files using the network address data (e.g., Vasters as applied above) in the plurality of metadata items (e.g., Jung as applied above, [0091] et seq., Vasters as applied above).
As to claim 5, the combination as applied above would further teach or suggest wherein each of the plurality of metadata items comprises credential data (e.g., Vasters as applied above) to access the serialized files in the results data store (e.g., Jung as applied above, [0092] et seq.).
As to claim 6, the combination as applied above does not expressly teach wherein the database connector is integrated in the database.
However, it has been held that making integral is obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Here, the database connector can be made integral in the database, as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jung, Vasters, and Makkar to implement the claimed subject matter.  The motivation would have been to accommodate any usage or implementation preference of the database.
The combination as applied above would further teach or suggest wherein the method further comprises: generating, by the database, query results using the query received from the computing cluster (e.g., Jung as applied above).
As to claim 7, the combination as applied above would further teach or suggest generating the serialized files using the query results, the serialized files generated using a serialization interface of the database connector, wherein the serialized files generated using the serialization interface are distributable across a network for further processing (e.g., Jung as applied above).
As to claim 8, the combination as applied above would further teach or suggest wherein the serialized files store state data of the query results using the serialization interface (e.g., Jung as applied above, [0010, 0092]).
As to claim 9, the combination as applied above would further teach or suggest wherein the state data comprises schema of the query results generated for the query (e.g., Jung as applied above, [0010, 0092]).
As to claim 10, the combination as applied above would further teach or suggest wherein the plurality of nodes perform further processing comprising decompressing the serialized files (e.g., Jung as applied above, [0065] et seq.).
As to claim 11, the combination as applied above would further teach or suggest wherein the serialized files are decompressed by deserializing the serialized files used to restore the state data (e.g., Jung as applied above, [0065] et seq.).
As to claim 12, the combination as applied above would further teach or suggest wherein the plurality of nodes perform processing on the restored result files comprising application operations of a cluster computing application input into the computing cluster (e.g., Jung as applied above, fig. 4-7, et seq.).
Claims 13-30 are rejected based on similar reasoning as at least one of the above claims.

Conclusion
5.  The new grounds of rejection and/or interpretation of the prior art is necessitated by amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             7/31/2021